EXAMINER'S AMENDMENT
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Podhajny on 5/19/2022.

The application has been amended as follows: 
Rejoined claims 15-18.
Replaced the claims with the following:
1. (Currently Amended) A Li-ion battery, comprising:
anode and cathode electrodes, wherein the anode electrode is a high capacity anode having a Li capacity of at least 400 mAh/g;
an electrolyte ionically coupling the anode and the cathode electrodes; and
a separator electrically separating the anode and the cathode electrodes, 
wherein 
wherein the two or more salts comprise a mixture of a first Li-comprising salt and a second Li-comprising salt, 
wherein the first Li-comprising salt is LiPF6 and the second Li-comprising salt is LiFSI,  LiTFSI or a combination thereof,
wherein the electrolyte comprises 10 to 100 wt. % ether,
wherein a first molar concentration of the first Li-comprising salt in the electrolyte  at least 5 times higher than a second molar concentration of the second Li-comprising salt in the electrolyte 
wherein the second Li-comprising salt is an electrolyte additive capable of enhancing formation of a solid electrolyte interphase (SEI) film on the anode electrode, the cathode electrode, or both, to a greater degree than the first Li-comprising salt during operation of the Li-ion battery, and
wherein the anode electrode is capable of generating an average discharge voltage above 2.6 V.

2.	(Currently Amended) The Li-ion battery of claim 1, wherein the electrolyte comprises an iodine-containing salt.

3.	(Previously presented) The Li-ion battery of claim 2, wherein the iodine-containing salt concentration in the electrolyte exceeds about 2 molar (M).

4.	(Previously presented) The Li-ion battery of claim 1, wherein the cathode electrode is infiltrated with an ether-free electrolyte.

5.	(Previously presented) The Li-ion battery of claim 1, further comprising:
a binder infiltrated in at least one of the electrodes, and 
wherein the binder comprises cations having a valance of +3, +4, or +5.

6.	(Previously presented) The Li-ion battery of claim 1, wherein the anode electrode exhibits an average delithiation potential below about 1 V vs. Li/Li+, wherein the cathode electrode exhibits an average delithiation potential above about 3.8 V vs. Li/Li+, further comprising:
an anode interfacial layer disposed between the anode electrode and the electrolyte; and
a cathode interfacial layer disposed between the cathode electrode and the electrolyte, 
wherein the anode interfacial layer comprises a first type of fragments of electrolyte solvent molecules and the cathode interfacial layer comprises a second type of fragments of electrolyte solvent molecules, the first and second types of fragments being different from each other. 

7.	(Previously presented) The Li-ion battery of claim 6, wherein the anode electrode comprises Si.

8.	(Currently Amended) The Li-ion battery of claim 6, wherein the anode interfacial layer or the cathode interfacial layer is formed via reaction with a first solvent composition that is different than a second solvent composition of the electrolyte 

9.	(Previously presented) The Li-ion battery of claim 6, wherein at least one of the electrodes is at least partially filled with a given electrolyte solvent having a melting point above a battery cell assembly temperature.

10.	(Previously presented) The Li-ion battery of claim 6, wherein at least one of the electrodes comprises one or more active material particles that include at least 1 vol. % of pores having a size in the range of about 0.3 nm to about 20 nm. 

11.	(Previously presented) The Li-ion battery of claim 3, wherein the iodine-containing salt concentration in the electrolyte exceeds about 2.5 M.

12.	(Canceled)

13.	(Canceled)

14.       (Canceled).

15.       (Withdrawn – Currently Amended)   The Li-ion battery of claim 1, wherein the two or more salts further comprise 

16.       (Withdrawn – Currently Amended)   The Li-ion battery of claim 1, wherein the two or more salts further comprise 

17.       (Withdrawn – Currently Amended)   The Li-ion battery of claim 1, wherein the two or more salts further comprise 

18.       (Withdrawn – Currently Amended)    The Li-ion battery of claim 1, wherein the two or more salts further comprise 

19.	(Canceled)

20.	(Previously presented)	The Li-ion battery of claim 1, wherein the two or more salts have different molecular weights.

21.	(Canceled)

22.	(Canceled)	

23.	(Currently Amended)	The Li-ion battery of claim 1, wherein a salt concentration of the second Li-comprising salt is in the range between 0.01 molar (M) to about 3M [[ .4M]].

24.	(Canceled)

25.	(Canceled)

26.	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of Abe et al. US 2010/0092872 teaches a nonaqueous electrolytic solution used in lithium secondary batteries, the electrolytic solution comprises a first lithium salt comprising LiPF6 at 0.95 M, and a second lithium salt comprising LiTFSI at 0.05 M, which reads on the instant limitations of wherein a first molar concentration of the first Li-comprising salt in the electrolyte is at least 5 times higher than a second molar concentration of the second Li-comprising salt in the electrolyte.  However, Abe et al. fails to teach or make obvious this combination in addition to wherein the electrolyte comprises 10 to 100 wt. % ether (see Table II-2 on page 14).
Therefore, the lithium-ion battery comprising an electrolyte comprising two or more salts, wherein the two or more salts comprise a mixture of a first Li-comprising salt and a second Li-comprising salt, wherein the first Li-comprising salt is LiPF6 and the second Li-comprising salt is LiFSI, LiTFSI or a combination thereof,
wherein a first molar concentration of the first Li-comprising salt in the electrolyte is at least 5 times higher than a second molar concentration of the second Li-comprising salt in the electrolyte, in combination with ether being present at 10 to 100 wt. % is neither present nor made obvious in the closest prior art of record.  
The following is a summary of relevant prior art:
Kim et al. US 2008/0206650 teaches an electrolyte containing the above salts in combination with ether, see Table I, but fails to teach any weight percentages of ether.
Matsumoto et al. US 2011/0159379 reads on cancelled claim 25, see para. [0116].
Issaev et al. US 2006/0228624 teaches wherein LiTFSI is present in the electrolyte at 0.36, see para. [0053].
Park et al. US 2013/0029230 teaches an electrolyte comprising the combination of the salts above, however they are present at equal molar concentrations with an ether solvent, wherein the ether solvent is at 5-40% by volume.
In conclusion, the closest prior art of record fails to teach or make obvious the combination of recited limitations as set forth in amended claim 1 above.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							5/18/2022Primary Examiner, Art Unit 1725